306 F.2d 493
UTAH PHARMACEUTICAL ASSOCIATIONv.UNITED STATES of America.
No. 7084.
United States Court of Appeals Tenth Circuit.
July 11, 1962, Judgment Affirmed Oct. 15, 1962, See 83 S.Ct.119.

Before MURRAH, Chief Judge, and LEWIS and BREITENSTEIN, Circuit judges.
PER CURIAM.


1
Docketed and dismissed 201 F.Supp. 29 on motion of appellee, for lack of jurisdiction.


2
Charles Welch, Jr., Salt Lake City, Utah, and Arthur B. Hanson, Washington, D.C., for appellant.


3
Lyle L. Jones, Don H. Banks and Gilbert Pavolvsky, Attys., Dept. of Justice, San Francisco, Cal., and William T. Thurman, U.S. Atty., Salt Lake City, Utah, for appellee.